Citation Nr: 0030274	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently rated 70 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from February 1978 to 
March 1981.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


REMAND

The appellant contends that his schizophrenia has become more 
severely disabling and that he is rendered unemployable due 
to his service connected condition.  The evidence of record 
includes a VA examination report, dated in December 1998, 
which indicates that the appellant's possibility of 
maintaining occupational functioning and a high capacity for 
an independent living would be considerably better if he were 
placed on medication.  This does not address the question of 
the impact of his service connected disability on his 
employability.  See Gary v. Brown, 7 Vet. App. 229, 232 
(1994).  In this regard, it should be noted that the 
appellant has declined to take neuroleptic medications for 
about 20 years.  The Board finds that the appellant should be 
scheduled for another VA examination for an opinion as to his 
employability, after a social and industrial survey is 
performed.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA social and industrial survey to 
ascertain the impact of paranoid 
schizophrenia on his day to day 
functioning and on his ability to work.  
The claims file should be made available 
to the social worker.

2.  After the social and industrial 
survey has been completed, the appellant 
should be scheduled for VA psychiatric 
examination.  The examiner should report 
the severity of the appellant's 
schizophrenia and the degree his social 
and functional impairment (GAF score).  
The examiner should state whether the 
appellant's service connected disability 
renders him unable to secure or follow 
substantially gainful employment.  The 
claims file should be made available to 
the examiner.

3.  Once the above has been accomplished, 
the RO should readjudicate the claims on 
appeal.

4.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied. However, the Secretary must show 
a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. This Remand serves as notice 
of the regulation.

If the benefit sought on appeal remains denied, following the 
usual appellate procedures, the claim should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



